UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 02-6695



In Re:   CARL E. LOCKHART,

                                                          Petitioner.



         On Petition for Writ of Mandamus.    (CA-01-152-5)


Submitted:   July 12, 2002                   Decided:   July 22, 2002


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Carl E. Lockhart, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Carl E. Lockhart petitions this court for a writ of mandamus

directing the district court to rule on his 28 U.S.C. § 2241 (1994)

petition, asserting the district court has unreasonably delayed

action on his petition.    Mandamus is a drastic remedy to be used

only in extraordinary circumstances, and Lockhart’s petition does

not   establish   extraordinary   circumstances   warranting   mandamus

relief.   Kerr v. United States Dist. Court, 426 U.S. 394, 402

(1976).   Moreover, our review of the district court docket sheet

discloses that there has been significant action in this case in

the past six months and therefore, there has been no undue delay in

the consideration of Lockhart’s petition.         Accordingly, we deny

Lockhart’s petition for a writ of mandamus.       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                       PETITION DENIED




                                   2